         Case 1:19-cv-11439-PGG Document 32 Filed 06/22/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHARLES GREGOIRE DE ROTHSCHILD,

                           Plaintiff,
                                                                   ORDER
             - against -
                                                             19 Civ. 11439 (PGG)
JORDAN D. SERLIN,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the following schedule will apply to Defendant’s

motion to dismiss:

               1. Defendant’s motion is due on July 13, 2020;

               2. Plaintiff’s opposition is due on August 3, 2020; and

               3. Defendant's reply, if any, is due on August 10, 2020.

               It is further ORDERED that discovery will be stayed pending the briefing and

resolution of the motion to dismiss. The conference scheduled for July 9, 2020 is adjourned sine

die. The Clerk of the Court is directed to terminate the motion (Dkt. No. 23).

Dated: New York, New York
       June 22, 2020
